ACCEPTED
                                                                                                                        04-16-00329-CV
                                                                                                            FOURTH COURT OF APPEALS
                                                                                                                 SAN ANTONIO, TEXAS
                                                                                                                  8/30/2016 11:43:35 AM
                                                                                                                         KEITH HOTTLE
                                                                                                                                 CLERK


                                                      Weber
                                                                                   CHRISTOPHERJ. WEBER

Christopher                                 J.
                            A Li/n/[ed I./‘ab/I/'1y Company
                                                                                Licensed in Texas and Illinois
                                                                              e-mail: cweber@|ogcabin|aw.oom

                                                                                    THOMAS L. PLACIER
                          Attorneys at               Law                                            FILED
                                                                                     Licensed in Texas
                                                                                            4th COURT OF
                                                                                                             IN
                                                                              e-mail: tpIacier@Iogcabinlaw.oom APPEALS
9150 Dietz-Elkhorn Road                                                                       SAN ANTONIO, TEXAS
Fair Oaks Ranch, Texas 78015-4904                                                     SHANNON L. GREENAN
210-892-3176 Telephone                                                                     08/30/2016
                                                                                       Licensed in Texas
                                                                                                         11:43:35 AM
830-981-9160 Teleeopier                                                       e-mail: sgreenan@logcabinlaw.com
                                                                                                KEITH E. HOTTLE
                                                                                                       Clerk

August 30, 2016

The Honorable Donna Kay McKinney                                  Via E-Service
Bexar County District Clerk
         Attn:   CIVIL APPEALS
Paul Elizondo Tower
101 W. Nueva St., Ste. 217
San Antonio, Texas 78205

         Re:      Cause No. 2015-CI-13299; C.A. U.S.E., (A Texas Unincorporated Nonproﬁt
                  Association) v. Village Green Homeowners Association, Inc.; In the 45"‘ Judicial

                  District Court of Bexar County, Texas

                  Request for Correcting the Clerk’s Record for Court of Appeals Number
                  04-16-00329-CV

Dear Ms. McKinney:

       On or about June 7, 2016, Plaintiff submitted a request for the Clerk’s Record to be prepared
and submitted to the Fourth Court of Appeals, in congruence with TRAP 34.5(a).

        Therein, Plaintiff sought the following, amongst other items:

         10.      Plaintiff C.A.U.S.E.’sMotion for Determination of Law Pursuant to Rules 175 and
                  248 of the Texas Rules of Civil Procedure and/or Alternatively Traditional Motion
                  for Partial   Summary Judgment, ﬁled 2/23/2016;
                  AND
         13.      Plaintiff C.A.U.S.E.’s               Response to Defendant Village Green Homeowners
                  Association, Inc. ’s Traditional Motion for Final      Summary Judgment, ﬁled 3/7/2016.

       Plaintiff also speciﬁcally requests that “all exhibits ﬁled with the afore-referenced items               be
included as a part of the Clerk’s Record as well”.

        In a recent review of the Clerk’ s Record that was submitted to the Fourth Court of Appeals,
the following exhibits are missing from the afore-referenced requested items:
        1.      For Item 10, Exhibit SC (and the exhibits thereto, i.e. ‘A’ through ‘D’) is missing.
                  This Exhibit 5C should have been after Exhibit SB and before Exhibit 6, which
                  would equate with Record Page 3 89. Instead, there is a letter dated/ﬁled on February
                  23, 2016, demonstrating a continuation of the exhibits. Exhibit 5C is 30 pages in
The Honorable Donna Kay McKinney
August 30, 2016
Page 2 of 2

                length.


        2.      For Item   13, Exhibits                                  ‘A’ through ‘D’), 6,7,8,9 (and
                                          5C (and the exhibits thereto, i.e.
                the exhibits thereto, i.e. 9(a) through 9(t)), and 10 (and exhibit 10(a)) are entirely
                missing. Exhibit 5C is 30 pages in length. Exhibit 6 is 11 pages in length. Exhibit 7
                is 20 pages in length. Exhibit 8 is 3 pages in length. Exhibit 9 is 35 pages in length.
                Exhibit 10 is 7 pages in length.

        Plaintiff is requesting that the Clerk’s   Record be supplemented with a complete and accurate
version of Item 10 and Item 13 as delineated above, with all Exhibits included in their entirety, as
soon as possible. These Items, in their entirety, with all exhibits attached, are necessary and integral
to the appeal.


        This request for corrections/supplementation to the Clerk’s Record         is   made   pursuant to
TRAP 34.5(b), (c), (d) and 35.3.
       Please notify Mr. Weber of any additional costs associated with the
corrections/supplementation of the Clerk’s Record so that arrangements can be made to pay for
same, as appropriate.

       If there are any questions related to the foregoing, please contact Mr.     Weber.


Very truly yours,

  Shannon Greenan
/s/
Sharmon Greenan


cc:     Clerk, Fourth Court of Appeals                             Via E—Service/210-335-2762

        Shavonne L. Smith                                          Via E-Service
                Counsel for Defendant/Appellee